Citation Nr: 1332873	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal to the Board of Veterans' Appeals (Board/BVA) stems from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO determined the claimant did not have qualifying service to be eligible for a one-time payment from the FVEC Fund.

The appellant's claim was previously before the Board and remanded in May 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary in this case.

The RO has requested verification from the service department on several occasions in attempts to determine whether the appellant has qualifying service.  Responses to these requests were received in January 2010, August 2010, and July 2013, all of which indicated that the appellant did not have the required service.

The unit, service dates, and names searched were consistent with information provided by the Veteran.  However, in an October 2009 written statement, which the appellant resubmitted in June 2010, he provided a name that was different from those that have been subject to the service department's search.  Therefore, the Board finds that a remand is necessary so the RO may submit another request to the service department, using this name.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC must submit another request to the service department to attempt to verify the appellant's claimed service.  The unit and service dates information contained in the most recent request should be used, with the addition of searching the name "Juanito A. Delo-Cafloresan."  The response received must be associated with the claims folder.

2.  The RO/AMC shall then take any additional development action that it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the claimant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



